Case 1:18-cv-00147-C Document 4 Filed 10/12/18 Pagei1of4 PagelD 31

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

ABILENE DIVISION
MICKEY SALINAS, §
Plaintiff, :
v. : CAUSE NO. 1:18-CV-00147
LIBERTY MUTUAL GROUP, INC.,, ;
Defendant..

 

DEFENDANT’S TEXAS INURANCE CODE ARTICLE 542.007A MOTION TO CAP
ATTORNEY FEES

 

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

Defendant Liberty Mutual Group, Inc. (“Liberty”) files this Motion to Cap Attorney Fees

and, in support of same, would respectfully show the Court as follows:
I,

Plaintiff filed this suit on August 18, 2018 in state court for damage sustained to
Plaintiff's property caused by “hail, wind and water associated with a weather event on or about
May 12, 2017.” See Plaintiff's Original Petition, page 1, attached hereto as Exhibit “A.”
Liberty removed the case to this Court on September 20, 2018. Therefore, since this case
involves a claim for damages caused by a wind/hail claim under a homeowners insurance policy
filed after September 1, 2017, Texas Insurance Code Chapter 542A applies to this suit. See id;
Texas Insurance Code Chapter 542A.001-.007, attached hereto as Exhibit “B.” Under 542A.033,
the new law requires a Plaintiff to send a pre-suit notice to Defendant stating the nature and

amount of their claim and attorney fees at least sixty days before filing suit. See Exhibit “B,”
Case 1:18-cv-00147-C Document 4 Filed 10/12/18 Page 2of4 PagelD 32

542A.003. If the required statutory notice is not presented to Defendant before filing of suit,
542A,007 allows the Court to cap and limit Plaintiff's attorney fees to the reasonable and
necessary amounts incurred by the attorney up to the date this Motion is filed and does not allow
any attorney fee recovery after the filing of this Motion. See Exhibit “B,” at 542A.007(d).

Defendant attests and confirms that Defendant has never received the required Article
§42A.003 pre-suit notice from Plaintiffs, See Defendant’s verification attached to this Motion.
Thus, as authorized by Article 542A.007(d), Defendant requests this Court cap and limit
Plaintiff's attorney fee recovery to the amount of fees reasonably incurred up to the filing of this
Motion and preclude any fee recovery thereafter.

WHEREFORE, PREMISES CONSIDERED, Defendant Liberty Mutual Group, Inc.
requests that this Court grant this Motion to Cap Attorney Fees and for all other relief to which

Defendant is justly entitled.

Respectfully Submitted

HANNA & PLAUT, L.L.P.

211 East Seventh Street, Suite 600
Austin, Texas 78701

Telephone: (512) 472-7700
Facsimile: (512) 472-0205

By: Taathee___

Catherine L. Hanna

State Bar No. 08918280

Email: channa@hannaplaut.com
Tara D. Mireur

State Bar No. 24001959

Email: tmireur@hannaplaut.com

ATTORNEYS FOR DEFENDANT
LIBERTY MUTUAL GROUP, INC,

 

Defendant’s Motion to Cap Attorney Fees Page 2 of 4
Case 1:18-cv-00147-C Document 4 Filed 10/12/18 Page 3of4 PagelD 33

CERTIFICATE OF SERVICE

I hereby certify that on this 12" day of October 2018, I electronically filed the foregoing
with the Clerk of the Court using the CM/ECF system which will send notification of such filing
to the following:

Bob Hanna

301 Chestnut Street
Abilene, Texas 79602
Attorneys for Plaintiff

*

By: TL aad er __

Tara D, Mireur

 

Defendant’s Motion to Cap Attorney Fees Page 3 of 4
Case 1:18-cv-00147-C Document 4 Filed 10/12/18 Page4of4 PagelD 34

VERIFICATION
STATE OF TEXAS §
COUNTY OF TRAVIS §
BEFORE ME, THE UNDERSIGNED AUTHORITY, on this day personally appeared
Tara D. Mireur, attorney for Defendant, who attests and affirms that the matter set forth in the

Motion to Cap Attorney Fees are true and correct.

¢

pt

Tara D. Mireur

 
 
   

SUBSCRIBED AND SWORN TO BEFORE ME the 12" day of October, 2018.

 

tar Pa lie

ALICE L. MORGAN |

be NOTARY PUBLIC - STATE OF TEXAS M
: NOTARY 104 12604762-3 | Nce Or 44h

Printed Name of Notary

 

 

Defendant’s Motion to Cap Attorney Fees Page 4 of 4
